Exhibit 23.3 CONSENT OF GOLDER ASSOCIATES INC. The undersigned, Golder Associates Inc., hereby states as follows: Golder Associates Inc. assisted with the preparation of the “Feasibility Study Update, NI43-101Technical Report, Vista Gold Corp., Paredones Amarillos Gold Project, Baja California Sur, Mexico” dated September 1, 2009, (the “Technical Report”) for Vista Gold Corp. (the “Company”), portions of which are summarized in the Company’s Annual Report on Form10-K for the year ended December31, 2011 (the “Form10-K”). We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 and in the related Prospectus of the Company of the summary information concerning the Technical Report, including the reference to our firm included with such information, as set forth above in the Form10-K. By: /s/ David Kidd Name: David Kidd Title: Principal Date: September 28, 2012
